 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 1 of 8         PageID #: 1




KENTI M. PRICE # 10523
United States Attorney
District of Hawaii
                                                           FILED IN THE
                                                  UNITED STATES DISTRICT COURT
                                                       DISTRICT OF HAWAII
MICHAEL NAMMAR                                          Jan 02, 2020
                                                       SUE BEITIA, CLERK
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: 541 -2850
Facsimile: 541-2958
E-mail: michael.nammar@usdo j.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STA TES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll


UNITED STATES OF AMERICA,           )   MAG. NO. 20-00009 KJM
                                    )
                   Plaintiff,       )   CRIMINAL COMPLAINT
                                    )
            vs.                     )
                                    )
MITSUO SUMIDA,                      )
                                    )
                   Defendant.       )
~~~~~~~~- )



                            CRIMINAL COMPLAINT




                       SEALED
                     BY THE ORDER OF THE COURT
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 2 of 8           PageID #: 2




      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:

                                    Count 1
                         Attempted Bulk Cash Smuggling
                              31 U.S.C. § 5332(a)

      On or about September 15, 2019, in the District of Hawaii, the defendant,

MITSUO SUMIDA, with the intent to evade a currency reporting requirement under

Title 31, United States Code, Section 5316, did knowingly conceal more than

$10,000 in currency, namely approximately $34, 150 in United States dollars on his

person and in an article ofluggage, and did attempt to transport such currency from a

place outside the United States to a place within the United States.

      All in violation of Title 31, United States Code, Section 5332(a)(l) and (b).

                                      Count 2
                      Falsely Reporting Monetary Instruments
                                31 U.S.C. § 5324(c)

      On or about September 15, 2019, in the District of Hawaii, the defendant,

MITSUO SUMIDA, knowingly and for the purpose of evading the currency

reporting requirement under Title 31, United States Code, Section 5316, filed a

report required under Title 31, Untied States Code, Section 53 l 6(a)(l)(b ), which

report contained a material misstatement of fact, namely the defendant submitted a

U.S. Customs and Border Protection Form 6059B to U.S. Customs and Border



                                          2
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 3 of 8           PageID #: 3




Protection at primary U.S. Customs and Border Protection inspection in the

Honolulu International Airport indicating that he was not carrying currency or

monetary instruments over $10,000 in U.S. currency or the foreign equivalent, well

knowing and believing that he in truth and fact was carrying currency or monetary

instruments over $10,000 in U.S. currency or the foreign equivalent.

      All in violation ofTitle 31 , United States Code, Section 5324(c)(2) and (d)(l).

                                    Count 3
                         Attempted Bulk Cash Smuggling
                              31 U.S.C. § 5332(a)

      On or about December 29, 2019, in the District of Hawaii, the defendant,

MITSUO SUMIDA, with the intent to evade a currency reporting requirement under

Title 31, United States Code, Section 5316, did knowingly conceal more than

$10,000 in currency, namely approximately $14,677.73 ($5,032 in United States

dollars and $1,056,000 in Japanese Yen) on his person and in an article of luggage,

and did attempt to transport such currency from a place outside the United States to a

place within the United States.

      All in violation of Title 31 , United States Code, Section 5332(a)(l) and (b).

II

II

II



                                          3
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 4 of 8             PageID #: 4




                                      Count 4
                      Falsely Reporting Monetary Instruments
                                31 U.S.C. § 5324(c)

      On or about December 29, 2019, in the District of Hawaii, the defendant,

MITSUO SUMIDA, knowingly and for the purpose of evading the currency

reporting requirement under Title 31, United States Code, Section 5316, filed a

report required under Title 31 , Untied States Code, Section 53 l 6(a)(l )(b ), which

repo1i contained a material misstatement of fact, namely the defendant submitted a

U.S. Customs and Border Protection Form 6059B to U.S. Customs and Border

Protection at primary U.S. Customs and Border Protection inspection in the

Honolulu International Airport indicating that he was not carrying currency or

monetary instruments over $10,000 in U.S. currency or the foreign equivalent, well

knowing and believing that he in truth and fact was carrying currency or monetary

instruments over $10,000 in U.S. currency or the foreign equivalent.

       All in violation of Title 31 , United States Code, Section 5324(c)(2) and (d)(l ).

II

II

II

II




                                            4
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 5 of 8           PageID #: 5




      I further state that I am a Special Agent with the Department of Homeland

Security, Homeland Security Investigations. This Complaint is based on the

following affidavit which is attached hereto and incorporated herein.

            Dated: January 2, 2020, at Honolulu, Hawaii.



                        ~Special Agent,
                         Department of Homeland Security
                         Homeland Security Investigations

This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exists by the undersigned Judicial Officer at
4:54 p.m. on January _ 2 _, 2020.



Sworn to under oath before me telephonically, and attestation acknowledged
pursuant to Federal Rule of Criminal Procedure 4.l(b)(2), on this 2nd day of
January 2020, at Honolulu, Hawaii.




                        Kenneth J. Mansfield
                        United States Magistrate Judge




                                          5
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 6 of 8         PageID #: 6




         AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

          Casey Miller, after being duly sworn, deposes and states as follows:

1.     I am a "law enforcement officer of the United States" within the meaning of
Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
investigations, and make arrests.

2.     I am a Special Agent with the Department of Homeland Security (DHS),
Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSI), currently assigned to HSI Honolulu. I have been employed as a Special
Agent since January 2019. I have received over 700 hours of training at the Federal
Law Enforcement Training Center in such areas including, but not limited to:
criminal law, immigration law, narcotics investigations, crime scene processing,
interview techniques, search warrant application, firearms, arrest techniques, and
criminal procedures. Prior to my employment with HSI, I was a Border Patrol
Agent with the United States Border Patrol from 2009 to 2019, where I served as a
Task Force Officer assigned to HSI conducting criminal investigations for
approximately two years. I am currently assigned to the National Security Group
which is responsible for investigating vulnerabilities in the nation's border,
infrastructure, and economic and transportation systems. In the course of my
duties, I have investigated, apprehended, and prepared for prosecution cases against
persons who have illegally entered the United States, which are criminal violations
set forth in the Immigration and Nationality Act.

3.     This affidavit is in support of a criminal complaint charging Mitsuo SUMIDA
with Attempted Bulk Cash Smuggling, in violation of Title 31, United States Code,
Section 5332(a), and Falsely Reporting Monetary Instruments, in violation of Title
31 , United States Code, Section 5324(c)(2). This affidavit is intended only to
establish that there is probable cause to conclude that SUMIDA committed the
aforementioned offenses and is based upon my personal knowledge, and
information furnished to me by other federal law enforcement officers. This
affidavit does not set forth all of my knowledge about this matter.

4.     On April 30, 2017, Customs and Border Protection (CBP) Officers were
conducting an inbound inspection of regularly scheduled international flights
arriving at the Honolulu International Airport. CBP Officers provided the
passengers a CBP Currency Reporting Form 6059B. A passenger later identified as

                                         6
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 7 of 8          PageID #: 7




Mitsuo SUMIDA completed the form and declared he was not carrying any currency
in excess of$10,000. After his declaration, SUMIDA then claimed to CBP
Officers in secondary inspection that he was not sure how much money he had in his
possession. CBP Officers allowed SUMIDA to count his money and amend his
declaration form. SUMIDA then claimed to have $11 ,345. CBP Officers then
performed a full baggage check of SUMIDA's belongings and discovered that he
was actually in possession of $13,463. CBP Officers again allowed SUMIDA to
amend his declaration form.

5.     On September 15, 2019, SUMIDA again arrived at the Honolulu International
Airport on an inbound flight from Japan. SUMIDA was inspected by CBP Officers
at primary and stated that he was only in Honolulu on vacation. After making this
statement about vacation, SUMIDA then changed his story stating that he was in
Honolulu to invest in a food truck business and he was only staying for nine days.
SUMIDA could not, however, provide the name of the food truck business.
SUMIDA informed officers during primary inspection that he did not possess more
than $10,000. SUMIDA did so orally and via the CBP Currency Reporting Form
6059B. When SUMIDA was selected for a random baggage inspection, he then
claimed that he was in possession of more than $10,000. SUMIDA told officers
that he had intentionally lied to the officer during the primary inspection because he
thought if he declared his money that it would be taken away. During the second
inspection it was revealed that SUMIDA was attempting to enter with $34,150 in
United States Currency. At this time, SUMIDA also claimed that the money was to
pay real estate tax for property that he owns in Hawaii. SUMIDA had large sums of
money in both his carryon luggage and in his checked baggage. As in the previous
event, SUMIDA was allowed to amend his declaration. SUMIDA was advised that
all currency over $10,000 must be declared and that failure to declare currency can
lead to seizure of undeclared monies.

6.    On December 29, 2019, SUMIDA again arrived at the Honolulu International
Airport. At primary inspection, SUMIDA again submitted a CBP 6059B form
declaring no currency in excess of$10,000. At the baggage counter, SUMIDA was
given the opportunity and declined to amend his declaration. At that time,
SUMIDA was also advised of the currency reporting requirements. SUMIDA then
indicated on the back of the CBP 6059B form that he was in possession of $1,500
United States dollars and zero Japanese Yen, and signed to confirm the amounts.
SUMIDA was then asked if there was any additional currency other than the $1,500
United States dollars to declare, to which SUMIDA said no. A baggage inspection

                                          7
 Case 1:20-mj-00009-KJM Document 1 Filed 01/02/20 Page 8 of 8         PageID #: 8




was conducted by CBP Officers and SUMJDA was found to be in possession of a
combined total of $1 4,677.73 ($5,032 USD and $1,056,000 Japanese Yen). When
asked why he did not declare the discovered money when given several chances to,
SUMIDA stated that he just grabbed all the money he found and no other reason.

7.    Based on the foregoing, I believe there is probable cause to conclude that
MITSUO SUMIDA committed the offense of Attempted Bulk Cash Smuggling in to
the United States in violation of Title 31, United States Code, Section 5332(a) and
Falsely Reporting Monetary Instruments, in violation of Title 31, United States
Code, Section 5324(c)(2).

      FURTHER AFFI ANT~UGH~


                         ~
                         Special Agent,
                                                            "'
                         Department of Homeland Security
                         Homeland Security Investigations

This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exists by the undersigned Jud icial Officer at
 4:54 p.m. on January _2_, 2020.



Sworn to under oath before me telephoni cally, and attestation acknowledged
pursuant to Federal Rul e of Criminal Procedure 4.1 (b)(2), on this 2nd day of
January 2020, at Honolulu, Hawaii.




                                      Mansfield
                           Kenneth J. Mansfi eld
                           United States Magistrate Judge




                                          8
